DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Examiner acknowledges that eczema has different etiologies and may affect different anatomical locations.  However, Applicant has not provided evidence that the product will work differently on hand eczema, compared to the general teaching of eczema in Tanimoto et al.  Both Applicants specification and the prior art describe the compound is a JAK kinase inhibitor. Moreover, it is Examiners contention that the Tanimoto et al. reference not only describes the drug useful in treatment of eczema, but also in contact dermatitis.  Therefore, the prior art teaches treatment of areas similar to what Applicant argues, “irritation of the hand due to i.e. wet work.”  Furthermore, the Examiner points to Fig 7 wherein 30mg/kg of the compound was administered to the ear of a mouse model showing significant decrease in thickness as compared to the vehicle.  Applicant’s arguments of unexpected results that a 30 mg/g ointment was safe and well tolerated is not persuasive. 
Applicant’s arguments are not persuasive.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 13-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Tanimoto et al. EP2813228A1 - IDS.
	Tanimoto et al. teaches 
    PNG
    media_image1.png
    296
    378
    media_image1.png
    Greyscale
The reference teaches treatment of eczema (reads on chronic hand eczema)  as an oral preparation 
Although Tanimoto et al. fails to exemplify a topical formulation it would have been obvious to one of ordinary skill of art at the time of filing to  treat hand eczema with the topical formulation.  The motivation comes from the teaching of Tanimoto et al. that external preparations are useful modes of administration and that the formulations comprises carriers, lubricants, soothing agents, and bases.  Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results.
Conclusion
	No claims allowed.

The arguments are not persuasive and the rejection is made FINAL.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya, can be reached on (571) 272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627